DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 08 March 2021 has been entered.  Claims 1, 3, 9 and 16 have been amended.  Claims 11 and 17 have been canceled.  Claims 4, 5, 12, 13, 18 and 19 have been previously canceled.  Claims 1-3, 6-10, 14-16 and 20 are currently pending.

Response to Arguments
The objection to claim 3 has been withdrawn in view of Applicant’s amendments.

Allowable Subject Matter
Claims 1-3, 6-10, 14-16 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 6-10, 14-16 and 20 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language as argued by Applicant on pages 11-13 of Applicant’s Remarks dated 08 March 2021 which the Examiner considers persuasive.  As enumerated below, the prior art discloses obtaining a two dimensional image and a three dimensional and fusing the obtained images for liveness detection.  The prior art does not disclose the limitations “extracting, when it is determined that the first 
7.	The closest prior art being Kose, Neslihan, and Jean-Luc Dugelay. "Shape and Texture Based Countermeasure to Protect Face Recognition Systems against Mask Attacks." Computer Vision and Pattern Recognition Workshops (CVPRW), 2013 IEEE Conference on. IEEE, 2013 discloses a countermeasure system and method to protect face recognition systems against 3D mask attacks.  The system and method uses a 2D + 3D mask attack database.  The countermeasure is based on the fusion of the information extracted from both the texture and the depth images in the mask database.  Both feature and score level fusion of the information extracted from the texture and the depth images in the mask database are used.  For feature level fusion, the two feature histograms computed from the texture and the depth images are concatenated and a classifier is applied on the resultant feature histogram.  A linear SVM classifier is used to determine whether the input image corresponds to a live face or not.  For score level fusion, a linear SVM classifier is applied using the texture and the depth features separately, and scores are obtained for the two groups.  A weighted score level fusion is used for combining the outputs of the individual SVMs to determine whether the input image corresponds to a live face or not.


9.	With respect to the independent claims, the claimed limitations “extracting, when it is determined that the first face region and the second face region correspond to each other, a first face image and a second face image from the first face region and the second face region that correspond to each other, respectively; ... wherein determining the first face region where the first face in the first face image data resides and the second face region where the second face in the second face image data resides comprises: mapping, based on pixel position mapping relationship between the first face image data and the second face image data, the first face image data into first mapped face image data in a pixel coordinate where the second face image data resides; and determining, by using a face detector that is trained in advance, a third face region in the first mapped face image data and the second face region in the second face image data, and determining, based on the third face region in the first mapped face image data, the first face region in the first face image data” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668          
/VU LE/Supervisory Patent Examiner, Art Unit 2668